DAUKSCH, Judge,
dissenting.
I respectfully dissent.
Appellant filed suit against appellee for injuries he suffered in a motorcycle accident. After the jury verdict established his damages at $20,000 and his comparative negligence at 60% and that of the appellee at 40% he was entitled to receive $8,000 from appellee. After trial and before judgment appellee, for the first time, raised an issue regarding a previous settlement with another party regarding the same accident. In that matter appellant received an $8,000 settlement. No release or covenant not to sue was given to appellee or anyone as a result of that settlement. The trial judge permitted appellee to amend its pleadings to seek a setoff or credit against the amount it was required to pay ($8,000) in the amount of the other settlement (also $8,000). The trial judge first allowed an amendment to the pleadings and then evidence of the settlement. All after the case was over. I would reverse for that error and because of the other procedural errors which caused substantive damage to appellant.